Title: From James Madison to Edmund Randolph, 5 August 1783
From: Madison, James
To: Randolph, Edmund


My dear Friend
Philada. Aug: 5. 1783.
Your favor of the 18th. ult. which my last did not acknowledge was in the mail & was shortly after recd. Your succeeding one of the 25th. inclosing the pamphlet came to hand yesterday. The Gazette which I inclose will give you a sight of the Philada. Address to Congress and their answer. Since I left Princeton last I understand the question has been agitated relative to the return of Congs. to this City and a day fixed for its final discussion. There is little reason to suppose that it will be decided in the affirmative by the present composition & thinness of Congs. I rather suppose that no question will be taken when the probability of a negative is fully discovered; though it will be pushed by those who wish to multiply obsticles to a removal South of the Delaware.
The arrival of the definitive Treaty at N. Y. which my last represented as probable, has sunk into a general disbelief. The most sanguine opinion goes no farther now than to the arrival of some preliminary intelligence and instructions touching it.
I am my dear Sir yrs. very affecy.
J. M. Jr.
